DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on September 9, 2021, in response to PTO Office Action mailed on June 22, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 8, and 10 have been amended. Claims 16-20 are new claims. As a result, claims 1-20 are now pending in this application.
Response to Arguments
Applicant's arguments filed on September 9, 2021, in response to PTO Office Action mailed on June 22, 2021, have been fully considered.
	Pertaining to independent claims 1 and 8, Applicant’s arguments have been considered and are persuasive. Further search and consideration have found no prior arts that read on the limitations, and hence claims 1-12 and 16-20 are allowable (see section titled Allowable Subject Matter below).
	However, the arguments pertaining to claim 13 are not persuasive. Concerning Applicant’s first argument that Jain et al. (Publication Number US 2017/0324576 A1) and Priem (Patent Number US 8,463,951 B1) do not disclose "build level information which indicates a production stage of the modular computing component," Examiner notes that the device identifier of Priem indicates an oldest version of a device driver for controlling the device [Abstract, lines 4-6] as well as the product type and [Column 2, lines 22-24]. Further reading of Priem discloses that the device identifier denotes the oldest working version of a device driver for the device, where such determination is made “by testing the device utilizing the most recent version of an applicable driver, and then the next earlier version of the applicable driver, and so on, until an operation failure occurs [Column 3, lines 51-57].” It is known in the art that older devices (and hence devices of earlier build) are incompatible with newer drivers (an example is a device capable of USB version 1.0 not being able to take full advantage of the newer USB 3.0, while a device capable of USB 3.0 is backwards compatible with a port that is only capable of USB 1.0), and hence in view of the specifications of Priem, one can interpret the device identifier as being the same as a build level information conveying production stage data.
	As for the second argument that none of the prior arts of record disclose "revision level information which indicates a division within the build level for the modular computing component," Examiner points to [Column 6, lines 16-24] which discloses that the Revision ID is utilized to ensure that a correct driver is loaded, and that the Revision ID is used to uniquely identify the device (e.g. the particular functions of the device to be supported by the driver). Since Device ID identifies the oldest device driver and the functionality it provides [Column 6, lines 1-8], the Revision ID’s being associated with a specific functionality (as opposed to a more general functionality noted by the Device ID) indicates that the ID’s being a division of the Device ID. 
	As for the third argument pertaining to "generation level information which indicates a feature set for a modular computing component," Examiner refers back to the first argument concerning the device identifier of Priem that indicates an oldest [Abstract, lines 4-6] and the product type and manufacturer [Column 2, lines 22-24], as well as [Column 6, lines 1-8 and 18-24].
	As for the fourth argument that none of the prior arts of record discloses "an alignment component disposed on at least one of a top surface and a bottom surface of the housing to receive and align the modular computing component with at least one of the host computing device and another modular computing component," it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that claims are given the broadest reasonable interpretation consistent with the specification (See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 – § 2116.01 for case law pertinent to claim analysis). Further review of the claims does not indicate a difference between an alignment component as disclosed by the instant application and modules of standardized dimensions being stacked on top of each other as disclosed by Jain et al. in [FIG.1; Paragraphs 0015 and 0018].
	Please note that since Applicant has not amended independent claim 13 and has not indicated any further difference from the originally filed national-stage claims, this action is made final.
Allowable Subject Matter
Claims 1-12 and 16-20 are allowable.
In particular, none of the prior art of record notes or renders obvious a controller to set to an alternative mode wherein signals indicating the build level information, 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al. (Publication Number US 2017/0324576 A1) in view of Priem (Patent Number US 8,463,951 B1).
As per claim 13, Jain et al. discloses “a computing system comprising: a host computing device comprising: a processor (processor 201; FIG. 2).”
Jain et al. memory communicatively coupled to the processor, the memory having instructions embodied therewith, the instructions executable by the processor to cause the processor to carry out a computing operation (ROM 207 and RAM 206 (Paragraph 0025) in conjunction with the computing resource management module 211 within the master module 101 (FIG. 2), and the device-specific module 311 within the device module; FIG. 3; Paragraph 0052).”
and at least one modular computing component, comprising: a housing (FIG. 1).”
Jain et al. discloses “a first terminal to connect the modular computing component to at least one of the host computing device and another modular computing component (through power connectors (example is 121 and 127 of the master module 101) and communication connectors (example is 141 and 146 of the master module 101); FIG. 1; Paragraphs 0014-0016).”
Jain et al. discloses “a second terminal to serially couple the modular computing component to another modular computing component (through power connectors (example is 121 and 127 of the master module 101) and communication connectors (example is 141 and 146 of the master module 101); FIG. 1; Paragraphs 0014-0016).” 
Jain et al. discloses “controller memory to store information [relating to at least one of build level information, revision level information, and generation level information] (ROM 207 and RAM 206 (Paragraph 0025) in conjunction with the computing resource management module 211 within the master module 101 (FIG. 2), and the device-specific module 311 within the device module; FIG. 3; Paragraph 0052).”
Jain et al. discloses “a controller to transmit to the host computing device: [build level information which indicates a production stage] of the modular computing component (transmitting signals between the device modules and the master module; Paragraphs 0045-0046).”
and an alignment component disposed on at least one of a top surface and a bottom surface of the housing to receive and align the modular computing component with at least one of the host computing device and another modular computing component (where modules are capable of being stacked on top of each other (FIG. 1; Paragraph 0015), with the dimensions of the modules being standardized; Paragraph 0018).”
Jain et al. discloses “wherein the modular computing component is external to the host computing device (where modules are capable of being stacked on top of each other (FIG. 1; Paragraph 0015), with the dimensions of the modules being standardized; Paragraph 0018).”
However, Jain et al. does not explicitly disclose the device information including “at least one of build level information, revision level information, and generation level information,” or the limitation “revision level information which indicates a division within the build level for the modular computing component” or “and generation level information which indicates a feature set for a modular computing component.”
Priem discloses the device information including “at least one of build level information (Device ID specifies the oldest device driver that will control the device; Column 5, lines 12-19), revision level information (revision ID; FIG. 6), and generation level information (pertaining to the drivers available within the computing device (note the ability of the computing device to update the driver indicating different driver versions residing within the computing device); FIG. 7B).”
revision level information which indicates a division within the build level for the modular computing component (Device ID specifies the oldest device driver that will control the device; Column 5, lines 12-19).”
Priem discloses “and generation level information which indicates a feature set for a modular computing component (pertaining to the drivers available within the computing device (note the ability of the computing device to update the driver indicating different driver versions residing within the computing device); FIG. 7B).”
Jain et al. and Priem are analogous art in that they in the field of device connection and configuration setup.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Jain et al. and Priem to fulfill the need for improving the process of initializing devices in a computer system [Column 3, lines 26-30].
As per claim 14, Jain et al. discloses “the computing system of claim 13 (disclosed by Jain et al. and Priem above), wherein the host computing device has a same form factor as the at least one modular computing component (where modules are capable of being stacked on top of each other (FIG. 1; Paragraph 0015), with the dimensions of the modules being standardized; Paragraph 0018).”
As per claim 15, Jain et al. discloses “the computing system of claim 13 (disclosed by Jain et al. and Priem above), wherein: the at least one modular computing components comprises multiple modular computing components (where modules are capable of being stacked on top of each other (FIG. 1; Paragraph 0015), with the dimensions of the modules being standardized; Paragraph 0018).”
Jain et al. discloses “and the host computing device and multiple modular computing components are stacked on one another during operation (where modules are capable of being stacked on top of each other (FIG. 1; Paragraph 0015), with the dimensions of the modules being standardized; Paragraph 0018).”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to device format/protocol:
U.S. PATENT NUMBERS:
2006/0026280 A1 – steps 202 to 210 [FIG. 3]
2006/0050693 A1 – “immediate” descriptor format, “indirect” descriptor format, and “packet-type” descriptor [Paragraph 0036]
2008/0100946 A1 – [Paragraph 0005]
2008/0243901 A1 – steps 710 to 730 [FIG. 7]
2009/0024757 A1 – [Paragraph 0041]
CONCLUDING REMARKS
Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        December 2, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181